Per Curiam.
This suit was brought to recover $550, the amount alleged to be due the defendant for gasoline, oil and alcohol furnished to the plaintiff, for use in, and storage of, a Lincoln automobile, described in the writ of replevin brought by the plaintiff.
The trial resulted in a verdict for the defendant for $550. The plaintiff appealed and filed three grounds of appeal— first, error by the trial court in refusing to grant a motion of nonsuit; second, error in refusing to direct a verdict in favor of the plaintiff; third, the verdict was against the weight of the evidence. This latter ground is not available to the plaintiff on an appeal. It is an appropriate reason under a rule to show cause for a new trial.
We find no legal merit in the first two grounds of appeal. Questions of fact were involved. The plaintiff does not deny that he owned the car, nor that he ordered the storage service, gasoline and oil, nor that the same was furnished. Nor does he dispute the amount due the defendant, but says it is due from the Mausoleum Company.
The judgment of the Hudson County Circuit Court is affirmed.